Title: Susanna Lee to Abigail Adams, 16 December 1800
From: Lee, Susanna
To: Adams, Abigail


				
					Boston. December—16th: 1800
				
				With the most timid respect do I address Mrs: Adams on a subject so interesting to me that I tremble while I write from a doubt of the propriety of the step, however solicitude for an affectionate Husband and our young family outweighs my scuples and prompts me to the measure. I must therefore rely upon the noble generosity of a character I have known and revered from my infancy, to pardon any impropriety there may be in requesting she will honor me so much as to aid with her influence an application which Mr. Lee has made to the President of the United States for the Consulate of Bourdeaux. Letters of recommendation which have been deposited in the Office of the Secretary of State for upwards of two Years, will show he has some pretensions— they are testimonials from some a number of our worthiest Patriots which procured at the time they were lodged there such encouragement from Mr Pickering as induced Mr. Lee to wait the event of the pending negotiation with France. the prospect of the favorable termination of the Mission has brought forward other and new Candidates it is from the Apprehension that the length of time which has elapsed since Mr Lee’s application may have in a degree effaced the impression made in his favor by the recommendation of his friends, with a hint we have received that should he be thought of the Arts of the Hamiltonian faction (a Member of which has lately been elected Senator from this State) will be used to prevent his Nomination, in order to assist some favorites of their own; has induced me to endeavor to obtain by this Method that which has become of much importance to the

future comfort of our family, and has for two Years past been the sole Object of our pursuit.—
				Should our great and good President find it indispensible otherwise to dispose of the Consulate of Bourdeaux by the honour of Mrs. Adams patronage this fact will be so fully evinced as greatly to Mitigate the pain of the disappointment.
				Requesting Mrs. Adams will have the goodness to suffer me to plead a Mothers anxiety as an apology for thus intruding on her time—I have the honour to be with the most profound respect her most devoted Servant
				
					Susanna Lee
				
			